          Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 1 of 6 PageID #:1
                                            forANY section, please attach an additionalsheel and reference that section.I
RffiGEtfi$@naspace
    rir\i t.   szt$lti
.[HeUt:'E '*[YIBU*'
                      plaintiff
                                      rr
                                      t$fuon I
                                               I               i
                                                                                    I;:[::JH:,1,,JJ:Ii,ff:'

                      v.,              fut,rh*A-               I            r:1e-cv-07614
                                                                          jrt?ffitrLffi,idweisman
                      Defendant
                                                               f
                                                               )

                    (                         lic COMPLAINT
                        [,rntoJ,      !'u
                         at^+ts

                              C"-vt"l[ 6y[^st v{t l'$* tF Crf ,'[
                             Qir[v                 t




                               M /rd'\L             t
                                                          lryt ry
                                                                                                     C.rn$'\"'A
               flf you need additional space for ANY section, please attach an additional sheet and reference that section.l
      Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 2 of 6 PageID #:2
                                            fot\t!
                                                      ^'-e-ttr

I was a six-year respected employee of Chicago Public Schools. ln 2017 , after one year of
working as Sr. lnformation Technology Career and Technical Education Program Manager to I
received a new Manager Carolyn Jourdan. I also received a new executive director Rita
(Rituparna) Raichoudhuri. lmmediately after they both hired they created a culture of fear,
'gotcha', 'l'm going to get you' environment.within our department. Also, any accusation (false or
factual) that was said via any channel or by anyone was used against ihe team members,
especially me.

ln my case, they tried about eight to ten times to get me by creating fake issues, soliciting bogus
information, etc.. They finally created several bogus stories, data, etc. to finally get me. When
they did, their method(s) of attack was via a Performance lmprovement Plan or PlP. They
actually placed me on three PlPs full of bogus information. For instance, I was accused of
violating an attendance policy by not having a detailed description of a meeting on my calendar.
The evidence that they produced was a screenshot of another employee's calendar, not mine.

I complained directly to the Chief of The Office of College and Career Success about the matter
Alan Mather (her friend). He at least questioned Caroyln about it after she had been getting
away with doing whatever she wanted, even in front of several witnesses (including mistakenly
harassing a student at an event accusing her of being out of uniform, she had no authority,
place or professionalism in her method) Unfortunately, she lied again to Alan with her However,
her response. She told Alan that she told each and every one of my teammates that if they get
a calendar request that doesn't have great details to edit the person's meeting invite to into their
calendar and to edit it yourself. Also, if the calendar isn't detailed enough, create a copy of the
meeting invite on your calendar and detail it there. This is a great example of the absurd lies
that Carolyn told and people blindly accepted it. I personally asked ALL of my teammates if
Carolyn instructed them to do so and the answer was no.

I will now give you several examples of the games that were played by these employees which
resulted to this email.

Every year a major event is created which involves around 55 teachers from 35 schools and
many schools. As a former teacher I attended 3 of these events and then became the main
person to plan the event twice. However my after last event I was then made to attend a
meeting including Carolyn and legal department. They said that I made the whole thing up and
they refused to even look at my calendar to see that planning the event started months before
they came.

ln my last PIP meeting with Carolyn and legal team she produced 65 pages of wrong
information, solicited information from colleagues that was incorrect, etc, She even marked up a
run of show document that was used from the previous year to "show" me how to do it. She
presented her ignorance of the events as facts that are completely incorrect. As a matter of fact,
     Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 3 of 6 PageID #:3




the document wasn't even used. I emailed a completely different run of show to all of my
teachers, Carolyn, etc. She also presented a volunteer list with one or two names handwritten
by me as proof that my volunteers (who are volunteers from previous events). I have a Masters
in lT, I don't handwrite anything like that. I actually submitted a Google form to my volunteers,
where their names were automatically dumped into a spreadsheet. I presented that electronic
list to Carolyn as well but she decided to lie to HR, Legal, etc.

There are many more lies that were constructed to make me look incompetent and a
disrespectful person. They attacked my character, education, experience, my family name, my
faith, and my race by treating me in such a manner. None of my team members were treated
that way. None of them had to produce any such documents for their programs.

A major issue that happened is regarding a bet large initiative that was orchestrated by the
Mayor's Office. A man by the name of Troy Williams from a different department tried to plan,
manage, implement this city-wide project by manipulating federal funds, not including me in any
of the planning, planning with other overlapping daily business, etc.

I reported to management that Troy Williams was discriminating against me and manipulating
the system to underhandedly bring Apple into our district.

A Principal of a High School was about to be audited about her curriculum by an external
agency. lt was then exposed that her federally funded program that I supported wasn't being
handled properly. Her teacher along with 3 teachers were recruited and flown out to California
to learn an unauthorized curriculum in order to teach it during the school year. This teacher who
happens to be a close friend of our CEO, stated in an emailto his principal (friend of then Mayor
Emmanuel)very clearly the plan to turn his school into a pilot program to become a school
hosted by Apple. He stated that he was given the go-ahead from then-director Brenda
Wilkerson and District lntegration Manager Troy Williams. I had no involvement in that process.
lf that school had been audited by the lllinois State Board of Education, all of our funding would
be in jeopardy and even the employment of that teacher.

ln an emergency ordered by Rita R. I was ordered to rush to that schoolto calm things and
assure that the teacher was teaching the right curriculum. The principal stated that her teacher
was authorized by downtown (central office). I explained to her what the rules were and she was
singing my praises and another employee that went with me (who's wife is an attorney) that no
one downtown knew about. The principal was very happy, told us to stop by any time that we
wanted, offered us candy, etc. lasked her if she could please inform Rita R. of this and she said
that she had been texting her the whole time and put in a good word. About a week later, I
asked Rita if she had spoken to that principal "her friend". She responded by saying that she
hadn't spoken to her and hadn't heard anything. I knew that at that point, Rita was planning on
somehow manipulating that situation and she did.
      Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 4 of 6 PageID #:4




Despite a teacher stating clearly that I wasn't involved, etc. They decided to put the blame on
me. Rita asked Carolyn to ask me to reply to an email that the principal her friend sent informing
her of the rules, etc. regarding authorized programs, etc. This conversation was above my pay
grade, I knew that they were up to something. They had me write an email that they edited and
approved to send to the principal. At first, the principal complied and said that things will be fine
and that they will follow the rules. Carolyn then asked me to reply to her and ask her if her
teacher would get students certified by the end of the year. lt was really a moot point that close
to the end of the year. A screen capture of the video showing Rita and Carolyn's edits can be
viewed here: https://goo. g l/AwyLfA

The principal then responded and berated me about how she felt threatened by receiving an
email so late at night, she's unfamiliar with how the program works, unfamiliar with federal law
etc. She was very upset and she also lied. You can't have a CTE Program at your school
unless you're fully informed. There's an application process, site visits, vetting process etc.
Carolyn then ordered me not to respond to the email anymore and that Rita would take over.

This time Rita responded immediately and told the principalto call her. Next, the principal
responded in a very positive and way over the top. She praised Rita (her friend) on her great
support and customer service. lt was a complete setup, railroad, etc. Whatever acronym fits.


There are many examples from my story on how principals protect one another. One story
included a principal lying on me saying that I hadn't visited his school. I had been there five or
six times, checked in with him, physically signed in & swiped in. The proof is there but it didn't
matter because a principal said it. He has now been removed from his school because he
allowed a volunteer to be hired as a coach and the coach had 40 reported sexual abuse
incidents there with a student. ls his word is valid?

Other lies include being blamed for an epic failure for a city wide Apple project where   I


deliberately left out of planning, the announcement, partnership with City College, the City of
Chicago, etc. I was accused of misusing funds that deliberately were being held up by the very
person (Troy. Williams) who was discriminating against me, attacking my character, etc. . Next, I
was accused of not participating in (Apple, Computer Science Dept. CAFECS, etc.) meetings
that Troy deliberately didn't invite me to. Troy was protected by Alan Mather, Rita, Carolyn as if
he was a principal. I was accused of disrespecting a high-level Apple representative by Luccia
Detori (Directory of Computer Science Department) who was 25 min late to the meeting and
missed my presentation. I was accused of not supporting a server at a school that I never
ordered, have never order, and didn't exist. I was managed programs not hardware. Accused of
tampering with my time at work (not having details in meeting request that came from other
people).
     Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 5 of 6 PageID #:5




I was sick and sought help from the ADA dept. They complied, however, Carolyn and Rita
sensed blood. Carolyn began to give me (only)daily deadlines and started meeting with twice
per week to "help" me. Nothing in CPS moves daily. lt was fictitious deadlines to make me look
like an idiot and that I couldn't handle my job duties. I mentioned that Carolyn was acting in that
manner to the ADA. I was then told by the ADA Department, that when they hear
discrimination and harassment, they are obligated to connect me with the EOCO depaftment to
file a claim.

Ifiled and the EOCO Department never responded, neither did the HR department. On August,
27thl lefi the department and went to Nicholson STEM Academy Elementary School. I was still
a CPS employee, however, Carolyn acted as if I wasn't. She called my new
administration/bosses from Nicholson and railroaded me. Carolyn did this by more lying,
embellishing the truth, etc, by making it seem as if I was stealing a laptop a laptop that was
assigned to me from the IT Department at CPS. Carolyn and I had a discussion verbally and
via email about me returning the laptop. We agreed on the date of the return and who I would
return it to.

After our agreement, Carolyn then sent an email to my Principal Dr. Judith Gibbs prior to
Carolyn Calling her to lie to my boss. She told her that I was completely unresponsive, that I
couldn't keep the laptop, etc. She said that the laptop belonged to the CTE Department and
that it's against the rules in order for me to keep while still being employed by CPS. She did this
only to railroad me and completely make me look bad, incomptetant, a thief, etc. I replied to her
lying email with screenshots, etc. proving that we had communicated about returning the laptop
and who the laptop would be return to. I copied several people on the email including Christina
Jordan, members form the EOCO, department etc. No one did anything about it.

My Teammate David Blackmon also left the CTE department about a month or two prior to me
to go to another department within CPS. He took his laptop with him as well. He still has it after
a year. Carolyn did not reach out to him, his boss or lT department for his laptop in order to
railroad him.. None of my teammates went through any of this.

The most recent incidents that I have experienced has been not only not being given a fair
chance for employment but also, l've been contacted on 3 - 4 times from outside consulting
firms recruiting for Chicago Public Schools. They have recognized my credentials, experience,
qualifications, etc. They all but guaranteed that I would get an interview. At least one of the
roles was directly connected to the lT Department, STEM High Schools, etc. I knew that I
wouldn't even get an interview when I was told what department it was in. Not to my surprise, I
didn't get an interview. However, the recruiters from the firm were very shocked that I hadn't
received an interview.
     Case: 1:19-cv-07614 Document #: 1 Filed: 11/18/19 Page 6 of 6 PageID #:6




Iwant my character assassination to stop, my reputation back, my PlPs destroyed, Alan,
Carolyn, Rita, Troy, Christina Jordan, Allie Parker, Shadia Daniels, etc. to be exposed,
repremanded and punished for the railroading, lying, producing fake documents, me not being
able to get hired by another department, etc. within Chicago Public.


The Apple Project that Troy Wiliams attempted to implement by using federal funds mandated
by the ISBE department needs to be exposed as well. His use of equipment that was paid for by
these federal funds need to be exposed as well. Lastly, the Career and Technical Education
Department to be exposed to the lllinois State Board of Education for bending the rules with our
Federal funding to protect principals, friends of principals, etc. hiring teachers that aren't
qualified, not vetting teachers experience in order to become CTE Teachers but still receiving
licenses needs to be exposed as well. Lastly,l want to mention that one of Carolyn's victims of
racism and bullying was Chance the Rapper. She was his assistant principal at Jones College
Prep. H.S. He became famous after making a song to respond to her bullying, discriminatory
behavior, etc. and mentioning her by name.
